                     Case 4:20-cv-05640-YGR Document 515 Filed 04/28/21 Page 1 of 6


            1    THEODORE J. BOUTROUS JR., SBN 132099           MARK A. PERRY, SBN 212532
                   tboutrous@gibsondunn.com                       mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666                   CYNTHIA E. RICHMAN (D.C. Bar No.
                   rdoren@gibsondunn.com                        492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556                    crichman@gibsondunn.com
                   dswanson@gibsondunn.com                      GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471                  1050 Connecticut Avenue, N.W.
                    jsrinivasan@gibsondunn.com                  Washington, DC 20036
            5    GIBSON, DUNN & CRUTCHER LLP                    Telephone: 202.955.8500
                 333 South Grand Avenue                         Facsimile: 202.467.0539
            6    Los Angeles, CA 90071
                 Telephone: 213.229.7000                        ETHAN DETTMER, SBN 196046
            7    Facsimile: 213.229.7520                          edettmer@gibsondunn.com
                                                                ELI M. LAZARUS, SBN 284082
            8    VERONICA S. MOYÉ (Texas Bar No.                  elazarus@gibsondunn.com
                 24000092; pro hac vice)                        GIBSON, DUNN & CRUTCHER LLP
            9      vmoye@gibsondunn.com                         555 Mission Street
                 GIBSON, DUNN & CRUTCHER LLP                    San Francisco, CA 94105
          10     2100 McKinney Avenue, Suite 1100               Telephone: 415.393.8200
                 Dallas, TX 75201                               Facsimile: 415.393.8306
          11     Telephone: 214.698.3100
                 Facsimile: 214.571.2900                        Attorneys for Defendant APPLE INC.
          12

          13

          14

          15
                                           UNITED STATES DISTRICT COURT
          16
                                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
          17
                                                    OAKLAND DIVISION
          18

          19     EPIC GAMES, INC.,                           Case No. 4:20-cv-05640-YGR-TSH

          20                           Plaintiff, Counter-   ADMINISTRATIVE MOTION TO SEAL
                                       defendant             THE COURTROOM DURING
          21                                                 PRESENTATION OF CERTAIN
                       v.                                    CONFIDENTIAL MATERIAL AT TRIAL
          22
                 APPLE INC.,
          23
                                       Defendant,
          24                           Counterclaimant.

          25

          26

          27

          28

Gibson, Dunn &
Crutcher LLP         ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN
                                    CONFIDENTIAL MATERIAL AT TRIAL, 4:20-cv-05640-YGR
                        Case 4:20-cv-05640-YGR Document 515 Filed 04/28/21 Page 2 of 6


            1                                                   Introduction
            2            In this antitrust suit, Apple Inc. (“Apple”) has produced to Epic Games, Inc. (“Epic) documents
            3    containing Apple’s sensitive non-public financial information. Thanks in significant part to the
            4    protective order entered by the Court, Apple has done so largely without troubling the Court with many
            5    of the concerns that Apple might normally have about these disclosures. And, recognizing that the
            6    Court has expressed a preference for a public trial, Apple has not objected—and does not plan to
            7    object—to the presentation of most evidence at the upcoming bench trial. Like the Court, Apple
            8    believes the public interest is best served by a trial that is as open and transparent as possible. 1
            9            However, Apple respectfully requests that the courtroom be closed during the discussion of a
          10     particular topic: the purported “profitability” of the App Store on a standalone basis, as opined on by
          11     Epic’s accountant, Mr. Barnes. To be clear, Apple is not objecting to the Court’s consideration of this
          12     evidence for whatever probative value it may have in the context of this trial. Rather, Apple is
          13     concerned that analysts, investors, reporters, and others in the marketplace could misinterpret the public
          14     disclosure of non-public, unaudited financial information. Apple is a publicly traded company whose
          15     audited financials are a matter of public record. Under the securities laws, SEC guidance, and Public
          16     Company Accounting Oversight Board standards, investment decisions ought to be made on the basis
          17     of such public information. Apple does not—and is not required to under the governing regulatory
          18     regime—publicly disclose the unaudited financial information that is the subject of Mr. Barnes’
          19     testimony. Apple respectfully submits that this evidence should remain non-public so as not to unduly
          20     confuse the securities markets and participants in those markets, including the many pension funds,
          21     mutual funds, and other ordinary investors who own Apple stock.
          22             Specifically, Apple requests that the courtroom be closed for: (1) the entirety of the testimony
          23     of Mr. Barnes, whose testimony is devoted to the non-public financial information at issue; (2) any
          24     testimony from other expert witnesses adopting or responding to Mr. Barnes’ opinions; and (3) any
          25     testimony from fact witnesses addressing the subject matter of Mr. Barnes’ opinions or the documents
          26     on which he relied. In addition, Apple requests that Epic be directed not to refer to this information in
          27

          28      1
                      Apple reserves the right to submit a future request to the Court that the courtroom be closed during
                      discussion of a limited subset of exhibits that contain highly confidential business information.
Gibson, Dunn &
Crutcher LLP
                       ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN
                                     CONFIDENTIAL MATERIAL AT TRIAL, 4:20-CV-05640-YGR
                        Case 4:20-cv-05640-YGR Document 515 Filed 04/28/21 Page 3 of 6


            1    its opening statement or in any demonstratives made available on the public record, and that any
            2    exhibits admitted into evidence on this subject be and remain redacted.
            3                                                Legal Standard
            4            While there is a common law right of public access to judicial proceedings, that right is “not
            5    absolute.” Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 598 (1978). A party seeking to seal a
            6    judicial record may overcome the presumption in favor of access by “articulat[ing] justifications for
            7    sealing that outweigh the public policies favoring disclosure.” In re Incretin-Based Therapies Prod.
            8    Liab. Litig., No. 13-MD-2452, 2021 WL 873290, at *1 (S.D. Cal. Mar. 9, 2021) (citing Kamakana v.
            9    City & Cty. of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006)). Put differently, the party must present
          10     “compelling reasons” to justify the “closure of a courtroom during trial.” In re LDK Solar Sec. Litig.,
          11     No. 07-CV-5182, 2010 WL 724809, at *1 (N.D. Cal. Mar. 1, 2010).
          12             “In general, ‘compelling reasons’ sufficient to outweigh the public’s interest in disclosure and
          13     justify sealing court records exist when such ‘court files might have become a vehicle for improper
          14     purposes,’ such as the use of records to gratify private spite, promote public scandal, circulate libelous
          15     statements, or release trade secrets.” Kamakana, 447 F.3d at 1179 (quoting Nixon, 435 U.S. at 598).
          16                                                    Discussion
          17             Apple is the world’s most valuable publicly traded company. Its market capitalization exceeds
          18     $2 trillion and its average daily trading volume exceeds 100 million shares. Apple stock is owned and
          19     traded by mutual funds, pension funds, institutional investors, and individual investors. It is one of the
          20     most closely watched technology stocks on Wall Street and on Main Street. See, e.g., Bloomberg
          21     Quint, Apple Could Hit $3 Trillion Market Valuation, Analysts Say (Mar. 12, 2021)
          22     https://www.bloombergquint.com/onweb/apple-could-reach-a-3-trillion-market-valuation-analysts-
          23     say.
          24             By this motion, Apple seeks to prevent any confusion on the part of the investing public about
          25     what certain trial evidence might (or might not) mean for Apple’s financial performance and, thus, the
          26     trading value of its stock. Courts have recognized that “the potential to confuse and mislead the public”
          27     can “amount to compelling reasons to maintain the [business] information at issue under seal” where
          28     disclosure “may result in more harm than good.” Incretin-Based Therapies, 2021 WL 873290, at *3;

Gibson, Dunn &                                                      2
Crutcher LLP
                        ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN
                                      CONFIDENTIAL MATERIAL AT TRIAL, 4:20-CV-05640-YGR
                       Case 4:20-cv-05640-YGR Document 515 Filed 04/28/21 Page 4 of 6


            1    see also United States v. Amodeo, 71 F.3d 1044, 1052 (2d Cir. 1995) (declining to release information
            2    that was “more likely to mislead than to inform the public”).
            3           One key policy of the federal securities laws is to ensure that investors have available to them
            4    accurate and consistent financial statements by which to assess share value and make investment
            5    decisions. Since the Sarbanes-Oxley Act, most public companies have been required to prepare
            6    financial statements audited by an independent accounting firm.       Apple provides such statements,
            7    prepared using Generally Accepted Accounting Principles (“GAAP”), to its investors on a regular
            8    basis, consistent with its statutory and regulatory obligations. See, e.g., Apple, Investor Relations –
            9    SEC Filings, https://investor.apple.com/sec-filings/default.aspx.
          10            This orderly, regulated process of financial information disclosure could be disrupted by public
          11     disclosure of Mr. Barnes’ opinions regarding the purported “profitability” of the App Store. As the
          12     Court observed at a recent hearing, the news media have been following this case extremely closely,
          13     and have at times released misleading accounts of proceedings while those proceedings are still
          14     ongoing. See Hr’g Tr. at 30:19–25 (Apr. 21, 2021). The disclosure of Mr. Barnes’ seemingly
          15     concrete—but, as Apple will show at trial, deeply flawed—financial metrics about the App Store’s
          16     profitability, based entirely on non-public information, may be misinterpreted by the media and the
          17     investing public. Cf. ATLC, Ltd. v. Eastman Kodak Co., No. 06-CV-0416, 2007 WL 9677272, at *5
          18     (M.D. Fl. June 26, 2007) (“Because . . . internal financial information is not prepared in accordance
          19     with [GAAP], nor accompanied by the required disclosures if it were to be made public, this
          20     information could mislead financial analysts and the investing public.”). As a result, allowing him to
          21     testify in open court about his calculations could inject unaudited and non-public financial metrics into
          22     the total mix of information available to investors, analysts, and others seeking to learn about Apple
          23     and its business.
          24            Dissemination of Mr. Barnes’ calculations could confuse market participants. For instance, the
          25     public might attempt to compare Mr. Barnes’ figures, which are based on internal, unaudited analyses
          26     prepared for different purposes, to Apple’s audited financial reports—which are prepared on a
          27     company-wide basis in accordance with applicable accounting standards. This exercise could lead
          28     investors to make trading decisions based on this non-public information. It seems likely that

Gibson, Dunn &                                                      3
Crutcher LLP
                      ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN
                                    CONFIDENTIAL MATERIAL AT TRIAL, 4:20-CV-05640-YGR
                       Case 4:20-cv-05640-YGR Document 515 Filed 04/28/21 Page 5 of 6


            1    disclosure of Mr. Barnes’ calculations, and the associated testimony, could ultimately do significantly
            2    “more harm than good,” Incretin-Based Therapies, 2021 WL 873290, at *3, to the integrity of Apple’s
            3    stock price. As one court in this Circuit put it, closure of the courtroom is appropriate where disclosure
            4    of sensitive information “could have a devastating financial impact on the parties (and third parties) if
            5    revealed.” St. Alphonsus Med. Ctr. v. St. Luke’s Health Sys., Ltd., 2013 WL 5883737, at *1 (D. Idaho
            6    Oct. 18, 2013).
            7           Disclosure of the non-public financial information at issue could have these significant negative
            8    consequences despite not advancing in any meaningful way the purpose of public disclosure of trial
            9    proceedings—the promotion of the “public interest in understanding the judicial process.” Pintos v.
          10     Pacific Creditors Ass’n, 605 F.3d 665, 659 (9th Cir. 2010). Mr. Barnes’ calculations are relevant, if at
          11     all, to only a single sub-element of a subset of Epic’s claims, and are not crucial to the public’s
          12     understanding of this case or the issues it presents. Epic itself estimates that his direct examination
          13     will last only 10 minutes. His testimony in no way represents the “core of [Epic’s] antitrust claims
          14     against” Apple. Polaris Innovations Ltd. v. Kingston Tech. Co., No. 16-CV-0300, 2017 WL 2806897,
          15     at *8 (C.D. Cal. Mar 30, 2017). There is “little value to the public in” making this testimony public.
          16     Foran v. Ulthera, Inc., No. 20-CV-0267, 2020 WL 3047789, at *2 (E.D. Cal. June 8, 2020); cf. Apple
          17     Inc. v. Samsung Elec. Co., Ltd., 727 F.3d 1214, 1226 (Fed. Cir. 2013) (concluding that “the financial
          18     information at issue” was “not essential to the public’s understanding of the” legal issues and that “the
          19     public therefore has minimal interest in this information”).
          20            In fact, as Apple has pointed out in its Proposed Findings of Fact and Conclusions of Law, data
          21     about profitability is of little importance, legally or economically, to the Court’s evaluation of market
          22     power. See, e.g., Dkt. 405 at 107–08, ¶¶ 484–92. Moreover, Mr. Barnes’s calculations are simply
          23     wrong because the sources on which he relied only cover a fraction of the costs associated with running
          24     the App Store, particularly since there are substantial joint costs between Apple’s hardware and
          25     software businesses. Id. at 107, ¶ 480. For example, Mr. Barnes “uses a revenue-based allocation of
          26     joint costs” in his calculations, which is a “very poor indicator of the extent to which [the App Store]
          27     benefits from various joint costs, such as research and development or marketing.” Id. at 106, ¶ 479.3.
          28

Gibson, Dunn &                                                      4
Crutcher LLP
                      ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN
                                    CONFIDENTIAL MATERIAL AT TRIAL, 4:20-CV-05640-YGR
                         Case 4:20-cv-05640-YGR Document 515 Filed 04/28/21 Page 6 of 6


            1    Hence, the risks of disclosure far outweigh any competing interest in the public’s learning this
            2    information.
            3             Nor would Epic be prejudiced in any way by being directed not to refer to this information in
            4    its opening statement or in any demonstratives made available on the public record. The Court will
            5    still have full access to the information, and can consider it for whatever merit or lack thereof it might
            6    have.
            7             In sum, the existence of a “general right to inspect and copy public records and documents” and
            8    observe public proceedings, Nixon, 435 U.S. at 597–98, does not mandate that this Court allow its
            9    courtroom to become a market mover. Preventing the public confusion, and potential economic harm,
          10     that could result from disclosure of Mr. Barnes’ calculations is a compelling reason to close the
          11     courtroom during discussions of the App Store’s profitability.
          12                                                   Conclusion
          13              For the foregoing reasons, the Court should close the courtroom during the presentation of any
          14     information about the App Store’s “profitability” at trial. The Court should also direct Epic not to refer
          15     to this information in its opening statement or in any demonstratives made available on the public
          16     record, and order that any exhibits admitted into evidence on this subject be and remain redacted.
          17

          18
                 DATED: April 28, 2021                  By     /s/ Mark A. Perry
          19                                                   GIBSON, DUNN & CRUTCHER LLP
          20                                                   Theodore J. Boutrous Jr.
                                                               Richard J. Doren
          21                                                   Daniel G. Swanson
                                                               Mark A. Perry
          22                                                   Veronica S. Lewis
                                                               Cynthia E. Richman
          23
                                                               Jay P. Srinivasan
          24                                                   Ethan D. Dettmer
                                                               Rachel Brass
          25

          26                                                   Attorneys for Apple Inc.
          27

          28

Gibson, Dunn &                                                      5
Crutcher LLP
                      ADMINISTRATIVE MOTION TO SEAL THE COURTROOM DURING PRESENTATION OF CERTAIN
                                    CONFIDENTIAL MATERIAL AT TRIAL, 4:20-CV-05640-YGR
